Title: To Benjamin Franklin from Sir Edward Newenham, [3, 10, or 17 October 1782]
From: Newenham, Sir Edward
To: Franklin, Benjamin


  
	  Paris Thursday Evenig [October 3, 10, or 17, 1782]Sir,

I have the honor to Enclose for your Excellencys perusal the Speches of Mr. Fox &c &c which I am well assured are Genuine—
The London paper of the 1st Instant, has done me the honor of mentioning that I Breakfasted with Mr Laurens—
The same paper contains the Important resolutions of the most respectable Volunteer Corps against the raising of the fensibles, & the very proper Contempt they shewed Mr Dobbs, upon his treachery in accepting of so disgracefull a Commission; Each resolution is Copyed from that of my Corps—
I have the Honor, to be, with Every sentiment of Respect & Esteem your Excellencys most Obt: & most Hbl: Sert
Edward Newenham
 
Notation: Newenhay
